Citation Nr: 1031321	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, 
claimed as right leg, arm, and foot disorders, including as due 
to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Stephen Freeman, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1988 to December 
1992, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).

This claim was remanded by the Board in August 2006, January 
2009, and November 2009.  The RO has complied with all remand 
directives, and the claim is ripe for adjudication. 

In June 2010, the RO advised the Veteran and his counsel that the 
appeal was to be returned to the Board for appellate review.  
They were also advised of the opportunity to submit additional 
matters to the Board for consideration in accordance with 
38 C.F.R. § 20.1304.  The Veteran and through his counsel has 
submitted no further evidence, argument or other matters to the 
Board.  


FINDINGS OF FACT

1.  The Veteran had active duty service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

2.  The Veteran has a diagnosis of Parkinson's disease.

3.  Parkinson's disease was not shown to have had onset during 
service, or to have manifested to a compensable degree within one 
year from the date of separation from service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
Parkinson's disease on both direct and presumptive bases have not 
been approximated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in July 2002 and August 2006 that fully 
addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  The 
Veteran's service treatment and service personnel records have 
been obtained, as well as all relevant VA and non-VA treatment 
records.  While the Veteran reported that he was in receipt of 
Social Security Administration benefits, in June 2009 that agency 
reported that it had no medical file pertaining to the Veteran.  
The Veteran was so advised by letter also dated in June 2009 and 
advised that he should submit any such Social Security 
Administration letters to the RO.  The Veteran and his counsel 
did not respond to the RO's advisement.  The Veteran and his 
counsel were again advised of the lack of response by the Social 
Security Administration through the issuance of a Supplemental 
Statement of the Case in July 2009.  There was no response by the 
Veteran or his counsel.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Merits of the Claim

The Veteran contends that he has Parkinson's disease which was 
incurred during or is etiologically related to his service in the 
Persian Gulf.  After careful consideration of the record, the 
Board has found no evidence that his disorder began during 
service, manifested itself within one year of his separation from 
service, and there is no competent medical evidence which links 
the diagnosed disorder to military service.  Further, because the 
disorder is "diagnosed," the Veteran's disorder is not 
appropriately service connected as an "undiagnosed disorder 
under the presumptive provisions of the law.  Therefore, the 
Board finds that the preponderance of evidence is against the 
claim and the Veteran's appeal is denied.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability 
on a direct basis, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999). The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Where a Veteran who served for ninety days or more develops an 
organic disease of the nervous system, such as Parkinson's 
disease, to a degree of 10 percent or more within one year from 
separation from service, service connection may be presumed to 
have been incurred in service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The record shows that Parkinson's disease was diagnosed in 1999, 
seven years after his discharge from service.  The medical 
records note that the first tremor was in his right index finger 
in 1999.  The tremor then progressed to his right leg in 2000.  
The Veteran's onset of symptoms and diagnosis fall outside the 
one-year presumptive period following separation from service in 
1992 for Parkinson's disease as a chronic disease under 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307 and 3.309.

While the Veteran alleges in his May 2004 Substantive Appeal (VA 
Form 9) that his tremors began in service, the contemporaneous 
medical records belie this allegation.  The Veteran specifically 
denied any disease or medical problem on an August 1991 dental 
health questionnaire.  On the Veteran's December 1992 separation 
report, the Veteran denied any illness or injury and did not 
allege that he experienced any tremors.  His clinical evaluation 
was normal.  

As a general matter, the separation examination report was 
generated with a view towards ascertaining the Veteran's then-
state of physical fitness; it is akin to a statement of diagnosis 
or treatment and is therefore of increased probative value, 
reflecting the Veteran's then state of physical fitness.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, recourse 
to the Federal Rules of Evidence may be appropriate if it assists 
in the articulation of the reasons for the Board's decision); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of past 
physical condition on the rational that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).

Furthermore, in the Veteran's post-service treatment records, he 
places the onset of his symptoms, at their earliest, in 1999.  
See, e.g.,  treatment records authored by S.R. Reddy, M.D., S.R. 
Tiwari, M.D.  Specifically, in a September 2001 medical record, 
the Veteran's physician stated that the Veteran emphatically 
denied having any symptoms in the remote past and noted that the 
stiffness in his right arm and leg developed two years prior.  

At the Veteran's December 2002 VA examination, he presented with 
a four year history of stiffness in his right arm.  He denied a 
history of dizziness, diplopia, dysphagia, or dysarthia.  A 
November 2004 medical record clearly places the onset of his 
disease in 1999.  

Furthermore, a May 2001 medical record indicates that the Veteran 
was employed as a correctional officer for the prior eight years.  
Although not in reliance upon this observation, there is no 
evidence that the Veteran experienced any health problems that 
interfered with his ability to meet the physical requirements of 
his employment from the time he was separated from active 
military duty in 1992 until he began experiencing symptoms of his 
disorder in 1999 .  

Accordingly, while the Veteran is competent to testify that his 
tremors began in service, the contemporaneous medical records are 
more probative and, therefore, the preponderance of the evidence 
is against a finding that the Veteran experienced the onset of 
his Parkinson's disease during service.  

Notwithstanding the foregoing presumptive provisions, the Veteran 
is not precluded from establishing service connection for a 
disease averred to be related to Gulf War service, as long as 
there is proof of such direct causation.  See generally Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Veteran has not submitted any evidence supporting a causal 
link between his Gulf War service and his Parkinson's disease.  
The Veteran underwent a VA examination in August 2008.  The 
examiner opined that the Veteran's Parkinson's disease was less 
likely than not caused by or a result of service because there 
was no evidence of Parkinson's disease during service and his 
symptoms did not begin until 1999.  Accordingly, the 
preponderance of the evidence is against a finding that the 
Veteran's disorder was incurred during service or causally 
related to service. 

Alternatively, the Veteran claims that his symptoms are due to an 
undiagnosed illness.  The Veteran served in Southwest Asia during 
the Persian Gulf War.  Compensation may be paid to any Persian 
Gulf War Veteran "suffering from a chronic disability resulting 
from an undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  See 38 
C.F.R. § 3.317(b).

The chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more no later than December 31, 2011, and must not be 
attributed to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Id.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome (CFS); (2) fibromyalgia; (3) IBS; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness; or (C) any diagnosed illness that 
the Secretary determines in regulations prescribed under 38 
U.S.C.A. § 1117(d) warrants a presumption of service-connection. 
38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified any other 
medically unexplained chronic multi-symptom illnesses for 
purposes of 38 C.F.R. § 3.317.

During the Veteran's January 2003 VA examination, the examiner 
opined that the Veteran had an undiagnosed illness without clear 
cause with symptoms of right upper and lower extremity weakness 
with diminished range of motion and diminished dexterity.  
However, the Veteran underwent a VA examination with a 
neurologist in December 2002, who diagnosed him with early 
Parkinson's disease based on mild cogwheel rigidity and 
bradykinesia of the right upper extremity. 

Because the Veteran has a diagnosis of Parkinson's disease, he 
does not meet the criteria for service connection for an 
undiagnosed illness under 38 C.F.R. § 3.317.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Parkinson's disease, claimed as right arm, 
leg, and foot disorders is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


